DETAILED ACTION
This is responsive to the application filed 31 August 2019.
Claims 1-31 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, in line 4, recites the limitation “the person within the vehicle” which lacks proper antecedent basis in the claim. The limitation will be interpreted as ‘the person 
Further, in line 6, claim 10 recites the limitation “the speaker feature vector”. It is unclear if the limitation refers back to the speaker feature vector of line 5 in the claim or for the person’.
Claim 11 is rejected for depending upon claim 10 and failing to overcome its shortcomings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13, 21-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcheret et al. (US PGPub 2017/0061966).
Claim 1:
Marcheret discloses a vehicle-mounted apparatus for processing speech (“the computing device may be embedded into a vehicle system thus allowing a driver to issue commands to the vehicle and request input from the vehicle using natural language input such as speech”, [0040]), the apparatus comprising: 
an audio interface for receiving audio data from an audio capture device; an image interface for receiving image data from an image capture device (“the computing device may receive audiovisual input associated with a subject”, [0089], see also “computing device 102 may utilize a microphone to capture audio commands from a subject 110, such as a user of the computing device, and a camera to capture video of the subject speaking the commands”, [0039]); 
a speech processing module for parsing an utterance of a person based on the audio data and the image data (“the computing device may use the neural network for audiovisual processing to generate a prediction regarding the speech status of the subject based on the combined representation of the audio component and the video component”, [0092], see also “the prediction regarding the speech status of the subject may be used in enhanced automated speech recognition processes by incorporating visual features of the speaker to recognize the content of speech”, [0012]); and 
a speaker preprocessing module for receiving the image data and obtaining, based on the image data, a speaker feature vector to predict phoneme data (“the computing device may extract visual features from a video component of the audiovisual input. At step 615, the computing device may generate and aggregate scattering coefficients for a plurality of sequential video frames”, [0089]). 
Claim 2:
Marcheret discloses the apparatus of claim 1, wherein the speech processing module includes an acoustic model configured to process the audio data and predict phoneme data for use in parsing the utterance ([0062]). 
Claim 3:
Marcheret discloses the apparatus of claim 2, wherein the acoustic model includes a neural network architecture ([0062]). 
Claim 4:

Claim 5:
Marcheret discloses the apparatus of claim 1, wherein the image data includes a facial area of the person within the vehicle ([0060]). 
Claim 7:
Marcheret discloses the apparatus of claim 1, wherein the speaker preprocessing module includes a lip-reading module for generating one or more speaker feature vectors based on lip movement within a facial area of the person ([0060], see also [0077]). 
Claim 8:
Marcheret discloses the apparatus of claim 1, wherein the speaker preprocessing module includes a neural network architecture, the neural network architecture receives data derived from one or more of the audio data and the image data and predicts the speaker feature vector ([0092]). 
Claim 9:
Marcheret discloses the apparatus of claim 1, wherein the speaker preprocessing module computes a speaker feature vector for a predefined number of utterances and computes a static speaker feature vector based on a plurality of speaker feature vectors for a predefined number of utterances ([0044], see also [0067]). 

Marcheret discloses the apparatus of claim 1, wherein the speaker preprocessing module processes the image data to extract one or more portions of the image data and the extracted one or more portions of the image data are used to obtain the speaker feature vector ([0011], see also [0045]). 
Claim 21:
Marcheret discloses the apparatus of claim 1, wherein the speaker feature vector comprises: a first portion that is dependent on the person and generated based on the audio data ([0059]); and a second portion that is dependent on lip movement of the person and generated based on the image data ([0062], see also [0060] and [0077]). 
Claim 22:
Marcheret discloses the apparatus of claim 21, wherein the speaker feature vector further comprises a third portion that is dependent on a face of the person that is generated based on the image data ([0060]). 
Claim 23:
Marcheret discloses a method of processing an utterance (Abstract) comprising: 
receiving audio data from an audio capture device located within a vehicle, the audio data featuring an utterance of a person within the vehicle; receiving image data from an image capture device located within the vehicle (“the computing device may receive audiovisual input associated with a subject”, [0089], see also “computing device 102 may utilize a microphone to capture audio commands from a subject 110, such as a user of the computing device, and a camera to capture video of the subject speaking the commands”, [0039]), the image data featuring a facial area of the person (“face detection and/or region of interest techniques are used to identify a portion of an image (e.g., all or a portion of a face in the image) from which visual features are to be determined”, [0060]); 
obtaining a speaker feature vector based on the image data (“the computing device may extract visual features from a video component of the audiovisual input. At step 615, the computing device may generate and aggregate scattering coefficients for a plurality of sequential video frames”, [0089]); and 
parsing the utterance using a speech processing module to generate phoneme data (“the computing device may use the neural network for audiovisual processing to generate a prediction regarding the speech status of the subject based on the combined representation of the audio component and the video component”, [0092], see also “the prediction regarding the speech status of the subject may be used in enhanced automated speech recognition processes by incorporating visual features of the speaker to recognize the content of speech”, [0012]). 
Claim 24:
Marcheret discloses the method of claim 23, wherein the step of parsing includes: providing the speaker feature vector and the audio data as an input to an acoustic model of the speech processing module, the acoustic model including a neural network architecture, and predicting, using at least the neural network architecture, the phoneme data based on the speaker feature vector and the audio data ([0062]). 
Claim 27:
Marcheret discloses the method of claim 23, wherein obtaining a speaker feature vector includes processing the image data to generate one or more speaker feature . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US PGPub 2017/0061966).
Claim 14:
Marcheret discloses the apparatus of claim 1 but does not explicitly disclose the apparatus further comprising a transceiver to transmit data derived from the audio data and the image data to a remote speech processing module, wherein the transceiver receives control data from the remote speech processing module when the remote speech processing module parses the utterance. 
However, Marcheret discloses a server/client system linked via at least one communication network where the invention may be implemented in a distributed processing architecture ([0097]).
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to use Marcheret’s communication network (transceiver) to transmit data derived from the audio data and the image data to .

Claims 6, 10-11, 17-19, 25-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US PGPub 2017/0061966) in view of Shingo et al. (JP2017090612).
Claim 6:
Marcheret discloses the apparatus of claim 1, but does not explicitly disclose wherein the speaker preprocessing module performs facial recognition on the image data to identify the person within the vehicle and retrieves a speaker feature vector associated with the identified person. 
In a similar speech processing apparatus, Shingo discloses performing facial recognition on the image data to identify the person within a vehicle and retrieving a speaker feature vector associated with the identified person (“extract a human face from an image captured by the indoor camera 22 and identify a person whose lip motion and sound timing coincide with each other. In the latter case, a person may be identified by analyzing an image captured by the indoor camera 22 (for example, face authentication)”, [0020], see also “The selection unit 3 selects an acoustic model corresponding to a person identified by the specifying unit 2 from among a plurality of acoustic models recorded and stored in the database 5”, [0021]). 

Claim 10:
Marcheret discloses the apparatus of claim 1, but does not explicitly disclose the apparatus further comprising memory for storing one or more user profiles, wherein the speaker preprocessing module: performs facial recognition on the image data to identify a user profile, stored within the memory, associated with the person; computes a speaker feature vector for the person; stores the speaker feature vector for the person in the memory; and associates the stored speaker feature vector with the identified user profile. 
In a similar speech processing apparatus, Shingo discloses storing one or more user profiles, wherein the speaker preprocessing module: performs facial recognition on the image data to identify a user profile, stored within the memory, associated with the person; computes a speaker feature vector for the person (“extract a human face from an image captured by the indoor camera 22 and identify a person whose lip motion and sound timing coincide with each other. In the latter case, a person may be identified by analyzing an image captured by the indoor camera 22 (for example, face authentication)”, [0020], see also “The selection unit 3 selects an acoustic model corresponding to a person identified by the specifying unit 2 from among a plurality of acoustic models recorded and stored in the database 5”, [0021]); stores the speaker feature vector in the memory; and associates the stored speaker feature vector for the person with the identified user profile (“When speech recognition is completed, an acoustic model of the person is learned and updated based on the recognition result”, [0025]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of performing facial recognition on Marcheret’s image data to identify a user profile, stored within the memory, associated with the person within the vehicle; computing a speaker feature vector for the person; storing the speaker feature vector in the memory; and associating the stored speaker feature vector with the identified user profile because by “learning and updating the acoustic model of the identified person with the voice of the person, it is possible to further enhance the subsequent voice recognition accuracy” (see Shingo, [0029]).
Claim 11:
Marcheret in view of Shingo discloses the apparatus of claim 10, wherein the speaker preprocessing module determines whether a number of stored speaker feature vectors associated with a given user profile is greater than a predefined threshold (Shingo, “it is determined whether or not the person is a user registered in the database 5”, [0025]) and responsive to the predefined threshold being exceeded: computes a static speaker feature vector based on the number of stored speaker feature vectors; stores the static speaker feature vector in the memory; associates the stored static speaker feature vector with the given user profile; and signals that the static speaker When speech recognition is completed, an acoustic model of the person is learned and updated based on the recognition result”, [0025], see also “By learning and updating the acoustic model of the identified person with the voice of the person, it is possible to further enhance the subsequent voice recognition accuracy”, [0027] and “The database 5 is a storage device in which various kinds of data relating to voice recognition are recorded and stored. Here, a number of acoustic models used in speech recognition are recorded and stored in a state associated with a person corresponding to the acoustic model”, [0018]). 
Claim 17:
Marcheret discloses the apparatus of claim 1, but does not explicitly disclose wherein the speech processing module comprises a language model communicatively coupled to an acoustic model to receive the phoneme data and to generate a transcription representing the utterance. 
In an apparatus similarly speech recognizing an utterance using a speech processing module, Shingo discloses wherein the speech processing module comprises a language model communicatively coupled to an acoustic model to receive phoneme data and to generate a transcription representing the utterance (“after a phoneme included in a speech is analyzed based on an acoustic model, a word or phrase consisting of a concatenation of phonemes is analyzed based on a language model, and its meaning is recognized”, [0022]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the 
Claim 18:
Marcheret in view of Shingo discloses the apparatus of claim 17, wherein the language model uses the speaker feature vector to generate the transcription representing the utterance (Shingo, [0022], see also [0016]). 
Claim 19:
Marcheret discloses the apparatus of claim 1 but does not explicitly disclose the apparatus further comprising an acoustic model, the acoustic model includes: a database of acoustic model configurations; an acoustic model selector to select an acoustic model configuration from the database based on the speaker feature vector; and an acoustic model instance to process the audio data, the acoustic model instance being instantiated based on the acoustic model configuration selected by the acoustic model selector, the acoustic model instance being configured to generate the phoneme data for use in parsing the utterance. 
In a similar speech processing apparatus, Shingo discloses the apparatus further comprising an acoustic model, the acoustic model includes: a database of acoustic model configurations; an acoustic model selector to select an acoustic model configuration from the database based on the speaker feature vector; and an acoustic model instance to process the audio data, the acoustic model instance being extract a human face from an image captured by the indoor camera 22 and identify a person whose lip motion and sound timing coincide with each other. In the latter case, a person may be identified by analyzing an image captured by the indoor camera 22 (for example, face authentication)”, [0020], see also “The selection unit 3 selects an acoustic model corresponding to a person identified by the specifying unit 2 from among a plurality of acoustic models recorded and stored in the database 5”, [0021]), the acoustic model instance being configured to generate the phoneme data for use in parsing the utterance (“The recognition unit 4 is used to recognize the sound using the acoustic model selected by the selection unit 3. Here, the context of the content of the utterance is analyzed, the type of the in-vehicle device to be controlled is estimated, and the content of the voice command to the control target is recognized”, [0022]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of selecting an acoustic model as claimed in order to improve speech recognition result by using a user adapted acoustic model to recognize the user’s speech (see Shingo, [0009]).
Claim 25:
Marcheret discloses the method of claim 23, wherein the step of obtaining a speaker feature vector comprises: performing facial recognition on the image data to identify the person within the vehicle; obtaining user profile data for the person based on 
In a similar speech processing apparatus obtaining a speaker feature, Shingo discloses wherein the step of obtaining a speaker feature vector comprises: performing facial recognition on the image data to identify the person within the vehicle; obtaining user profile data for the person based on the facial recognition; and obtaining the speaker feature vector in accordance with the user profile data (“extract a human face from an image captured by the indoor camera 22 and identify a person whose lip motion and sound timing coincide with each other. In the latter case, a person may be identified by analyzing an image captured by the indoor camera 22 (for example, face authentication)”, [0020], see also “The selection unit 3 selects an acoustic model corresponding to a person identified by the specifying unit 2 from among a plurality of acoustic models recorded and stored in the database 5”, [0021]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of performing facial recognition on Marcheret’s image data to identify the person within the vehicle and retrieving a speaker feature vector associated with the identified person in order to improve speech recognition result by using a user adapted acoustic model to recognize the user’s speech (see Shingo, [0009]).
Claim 26:
Marcheret in view of Shingo discloses the method of claim 25 further comprising comparing a number of stored speaker feature vectors associated with the user profile data with a predefined threshold (Shingo, “it is determined whether or not the person is a user registered in the database 5”, [0025]); computing, in response to the number of stored speaker feature vectors being below the predefined threshold, the speaker feature vector using one or more of the audio data and the image data (Shingo, “if not registered, a new sound model is additionally registered in the database 5”, [0025]); and obtaining, in response to the number of stored speaker feature vectors being greater than the predefined threshold, a static speaker feature vector associated with the user profile data, wherein the static speaker feature vector is generated using the number of stored speaker feature vectors (Shingo, “an acoustic model corresponding to the person is selected”, [0025], note that if the user is already registered an acoustic model is automatically selected, see [0021]). 
Claim 28:
Marcheret discloses the method of claim 23, but does not explicitly disclose wherein parsing the utterance includes: providing the phoneme data to a language model of the speech processing module; and predicting a transcript of the utterance using the language model.
In an apparatus similarly speech recognizing an utterance using a speech processing module, Shingo discloses wherein parsing the utterance includes: providing the phoneme data to a language model of the speech processing module; and predicting a transcript of the utterance using the language model (“after a phoneme included in a speech is analyzed based on an acoustic model, a word or phrase consisting of a concatenation of phonemes is analyzed based on a language model, and its meaning is recognized”, [0022]). 

Marcheret in view of Shingo further discloses determining a control command for the vehicle using the transcript (Marcheret, [0040]). 
Claim 29:
Marcheret discloses a non-transitory computer-readable storage medium for storing instructions that, when executed by at least one processor (Abstract, see also [0020]), cause the at least one processor to: 
receive audio data from an audio capture device (“the computing device may receive audiovisual input associated with a subject”, [0089], see also “computing device 102 may utilize a microphone to capture audio commands from a subject 110, such as a user of the computing device, and a camera to capture video of the subject speaking the commands”, [0039]); 
receive a speaker feature vector, the speaker feature vector being obtained based on image data from an image capture device (“the computing device may extract visual features from a video component of the audiovisual input. At step 615, the computing device may generate and aggregate scattering coefficients for a plurality of sequential video frames”, [0089]) (“the computing device may receive audiovisual input associated with a subject”, [0089], see also “computing device 102 may utilize a microphone to capture audio commands from a subject 110, such as a user of the computing device, and a camera to capture video of the subject speaking the commands”, [0039]), the image data featuring a facial area of a user (“face detection and/or region of interest techniques are used to identify a portion of an image (e.g., all or a portion of a face in the image) from which visual features are to be determined”, [0060]); 
parse the utterance using a speech processing module; provide the speaker feature vector and the audio data as an input to an acoustic model of the speech processing module, the acoustic model including a neural network architecture, predict, using the neural network architecture, phoneme data based on the speaker feature vector and the audio data (“the computing device may use the neural network for audiovisual processing to generate a prediction regarding the speech status of the subject based on the combined representation of the audio component and the video component”, [0092], see also “the prediction regarding the speech status of the subject may be used in enhanced automated speech recognition processes by incorporating visual features of the speaker to recognize the content of speech”, [0012]).
Marcheret does not explicitly disclose providing the phoneme data to a language model of the speech processing module, and generating a transcript of the utterance using the language model. 
In an apparatus similarly speech recognizing an utterance using a speech processing module, Shingo discloses providing phoneme data to a language model of the speech processing module, and generating a transcript of the utterance using the after a phoneme included in a speech is analyzed based on an acoustic model, a word or phrase consisting of a concatenation of phonemes is analyzed based on a language model, and its meaning is recognized”, [0022]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of Marcheret’s speech processing module comprising a language model communicatively coupled to an acoustic model to receive phoneme data and to generate a transcription representing the utterance because such language models are standard in speech recognition used to select the best speech recognition candidate from a list outputted by an acoustic model.
Claim 30:
Marcheret in view of Shingo discloses the medium of claim 29, wherein the speaker feature vector comprises: vector elements that are dependent on the speaker that are generated based on the audio data ([0059]); vector elements that are dependent on lip movement of the speaker that is generated based on the image data; and vector elements that are dependent on a face of the speaker that is generated based on the image data (Marcheret, [0060], see also [0077]). 
Claim 31:
Marcheret in view of Shingo discloses the medium of claim 29, wherein the audio data and the speaker image vector are received from a motor vehicle (Marcheret, [0040]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US PGPub 2017/0061966) in view of VanBlon et al. (US PGPub 2015/0235641).
Claim 12:
Marcheret discloses the apparatus of claim 1, sending the image to the image interface ([0089]) but does not explicitly disclose wherein the image capture device captures electromagnetic radiation having infra-red wavelengths. 
In a similar speech processing apparatus using an image capture device, VanBlon discloses wherein the image capture device captures electromagnetic radiation having infra-red wavelengths (“an embodiment may operate a non-audible sensor, e.g., a camera that captures images of the user while providing voice input”, [0018], see also “element(s) that capture data that may be used to derive an image, e.g., such as an image derived from visible light, electromagnetic radiation that is not visible, e.g., infrared”, [0022]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of capturing Marcheret’s image by capturing electromagnetic radiation having infra-red wavelengths in order to use the camera in low visible light (see VanBlon, [0022])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US PGPub 2017/0061966) in view of Paulik et al. (US PGPub 2016/0034811).
Claim 15:

In an apparatus similarly speech recognizing an utterance using an acoustic model, Paulik discloses the apparatus further comprising an acoustic model, the acoustic model includes a hybrid acoustic model having a neural network architecture and a Gaussian mixture model, wherein the Gaussian mixture model is configured to receive a vector of class probabilities output by the neural network architecture and to output phoneme data for parsing the utterance (“Gaussian-mixture model 402 can be linked to bottleneck layer 216 of trained deep neural network 200 such that any feature vector outputted from the bottleneck layer 216 is received by the Gaussian-mixture model 402”, [0024], see also Fig. 4). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of Marcheret’s apparatus further comprising an acoustic model, the acoustic model including a hybrid acoustic model having a neural network architecture and a Gaussian mixture model, wherein the Gaussian mixture model is configured to receive a vector of class probabilities output by the neural network architecture and to output phoneme data for parsing the utterance as disclosed by Paulik “for improving the computational efficiency of the two acoustic models” (Paulik, [0015]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US PGPub 2017/0061966) in view of Schalkwyk et al. (US PGPub 2015/0340034).
Claim 16:
Marcheret discloses the apparatus of claim 1 but does not explicitly disclose the apparatus further comprising an acoustic model, the acoustic model includes a connectionist temporal classification (CTC) model. 
In an apparatus similarly speech recognizing an utterance using an acoustic model, Schalkwyk discloses the apparatus further comprising an acoustic model which includes a connectionist temporal classification (CTC) model (“the acoustic model 110 includes one or more acoustic long short term (LSTM) memory blocks 112 and a phoneme connectionist temporal classification (CTC) layer”, [0024]). 
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of Marcheret’s apparatus further comprising an acoustic model which includes a connectionist temporal classification (CTC) model because such an acoustic model is standard in neural network speech recognition (Schalkwyk, [0024]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US PGPub 2017/0061966) in view of Huo et al. (US PGPub 2015/0199960).
Claim 20:

In a system similarly extracting a speaker feature vector, Huo discloses wherein the speaker feature vector is one or more of an i-vector and an x-vector (“extract i-vectors from a set of speech segments in order to represent acoustic information”, [0015]).
It would have been obvious to one with ordinary skill in the art before the effective date filing date of the claimed invention to combine the references to yield the predictable result of representing Marcheret’s speaker feature vector as one or more of an i-vector and x-vector because “i-vectors may be extracted from the training corpus in order to represent speaker information, and the i-vector is used to identify and/or verify a speaker during speech recognition” (Huo, [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriya et al. ("Multimodal Speaker Adaptation of Acoustic Model and Language Model for ASR Using Speaker Face Embedding." ICASSP 2019-2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). IEEE, 2019) discloses an investigation into the adaptation of the acoustic model and the language model for automatic speech recognition (ASR) using speaker face for transcription of a multimedia dataset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657